UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1501


SHEMAHTIEL BEN-ISRAEL,

                    Plaintiff - Appellant,

             v.

WALGREENS DISTRIBUTION CENTER,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Donald C. Coggins, Jr., District Judge. (8:19-cv-01530-DCC)


Submitted: December 4, 2020                                 Decided: December 10, 2020


Before GREGORY, Chief Judge, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shemahtiel Ben-Israel, Appellant Pro Se. Phoebe N. Coddington, Kathleen Kanable
Lucchesi, LINCOLN DERR PLLC, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shemahtiel Ben-Israel appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Ben-Israel’s employment

discrimination complaint for failure to state a claim. We have reviewed the record and find

no reversible error. Accordingly, we affirm the district court’s judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2